Title: To George Washington from Martin Van Butchell, 5 March 1794
From: Van Butchell, Martin
To: Washington, George


          
            Sir,
            Mount-Street, London, 5 March, 1794.
          
          I have a good Wife, and seven fine Children, (—healthy, well made—) four boys, and
            three Girls; the first born, a boy, full thirteen years old; the last born, a girl, just
            fourteen Months. I hope ere long we shall be all safe in the United States, for this
            Country is not the best place for brave fellows.
          I have the pleasure to send this Letter and a parcel of News Papers, Pamphlets and
            Advertisements (—neatly sealed up—) by a well disposed young Man named Richard Rodgers,
            whom I cured of a Fistula about a year since. He was formerly employed in the farming
            line—latterly in a Sope Manufactory: Will bring with him Letters of Recommendation from
            his last Master,  who was visiting America only ten Months ago.
          Tho’ my eldest son is not two Months more than thirteen years old, but Mind is so set
            upon going to America, that he would rather be there, bare foot, and penny less, than
            stay here. I took him on board the George Berkely, Captain Collet (—an American Vessel—)
            last Sunday, that he might learn how hard he must fare in the Steerage, but he has since
            cried very much, because his Mother wont let him go with Richard Rodgers. I am, sir, Your respectful Servant,
          
            Martin Van Butchell.
          
        